BAKER, Circuit Judge.
Appellant complains of a decree canceling his certificate of citizenship on the ground that it was fraudulently procured.
Error is predicated on the insufficiency of the complaint and the proof, and on the admission of certain items of evidence.
No attack upon the complaint by demurrer or otherwise was made in trial court. Appellant was plainly advised, in our view of the pleading, that cancellation was sought because appellant had deceived the naturalization court with respect to his belief in organized government and his adherence to the principles of the Constitution of the United States. Sections 7 and 27 of the Act of June 29, 1906, 34 Stat. c. 3592 (Comp. St. §§ 4363, 4382).
Subsequent acts and declarations of appellant were properly admitted as tending to disclose his state of mind when he signed his petition for naturalization. On the whole, we regard the evidence as adequate to sustain the finding of the trial court. Compare Luria v. United States, 231 U. S. 9, 34 Sup. Ct. 10, 58 L. Ed. 101; United States v. Aakervik (D. C.) 180 Fed. 137; United States v. Olsson (D. C.) 196 *256Fed. 562; United States v. Ness, 230 Fed. 950, 145 C. C. A. 144, Ann. Cas. 1917C, 41; United States v. Griminger (D. C.) 236 Fed. 285; United States v. Swelgin (D. C.) 254 Fed. 884; United States v. Herberger (D. C.) 272 Fed. 278.
The decree is affirmed.